PER CURIAM.
This Court originally decided these cases in a consolidated opinion. In that opinion, it was held that the appellants were entitled to the refunds they sought. Production Credit Ass’n v. Director of Revenue, 10 S.W.3d 142 (Mo. banc 2000). The director of revenue obtained a writ of certiorari from the Supreme Court of the United States with respect to CoBank— but not as to Production Credit Association of Southeastern Missouri, et al. That Court determined that CoBank was taxable and remanded the case to this Court. Director of Revenue of Mo. v. CoBank ACB, 531 U.S. 316, 121 S.Ct. 941, 148 L.Ed.2d 830 (2001).
The mandate originally issued by this Court has been recalled. In accordance with the mandate issued by the Supreme Court of the United States, the decision of the Administrative Hearing Commission is affirmed in CoBank, ACB, as Successor to the National Bank for Cooperatives v. Director of Revenue, No. SC81727. Because review was not sought by the director of revenue in Production Credit Association of Southeastern Missouri, et al. v. Director of Revenue, No. SC81407, the mandate *312originally issued by this Court in that case is directed to reissue.
All concur.